Citation Nr: 1819074	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-14 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a thoracic spine disability, to include thoracic degenerative disc disease (DDD).

2. Entitlement to service connection for a lumbar spine disability, to include lumbar DDD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1973, and from March 1974 to August 1978. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, inter alia, denied the claims for service connection.

In August 2016, the Board remanded the claims for further development.  The Board finds that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's thoracic spine DDD is related to active military service.

2.  The evidence is at least evenly balanced as to whether the Veteran's lumbar spine DDD is related to active military service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for thoracic spine DDD are met.  38 U.S.C. §§ 1110, 1112, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for lumbar spine DDD are met.  38 U.S.C. §§ 1110, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Consistent with this framework, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Moreover, a Veteran may establish service connection through a demonstration of chronicity or continuity of symptomatology under 38 C.F.R. § 3.303(b), but only if service connection is for a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  Arthritis is one such disease.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records (STRs) corresponding to the Veteran's first period of active duty are negative for complaints or findings of a thoracic or back disability. 

STRs corresponding to the Veteran's second period of active duty document that he sustained injuries in a March 1974 motorcycle accident, including a fracture of the left clavicle.  In May 1974, the Veteran sought treatment for various complaints, including pain in the upper left quadrant upon deep breathing.  He also reported that he had had back pain the previous day.  The impression was muscular strain.  In October 1974, the Veteran sought treatment for back pain.  The examiner noted that the Veteran had been involved in an accident in March 1974 and now had pain in his low back and neck.  X-ray studies of the cervical and lumbar segments of the spine were performed and revealed no significant abnormalities.  In February 1975, the Veteran was seen for intermittent low back and right hip pain since his motorcycle accident.  The impression was low back pain.  X-ray studies showed an old fracture of the left clavicle; the lumbosacral spine was within normal limits. 

In April 1978, the Veteran completed a Report of Medical History in connection with his service separation medical examination.  On the report, he endorsed a history of recurrent back pain.  The examiner noted that the Veteran's complaint referred to "occasional muscle spasms due to tensions 1973 treated with physical therapy NCNS."  The April 1978 military separation medical examination report itself noted a history of a clavicle fracture in a 1974 motorcycle accident.  No other residuals of the accident were identified on examination.  Clinical evaluation of the Veteran's spine was normal. 

In November 2011, the Veteran reported that he had experienced recurrent back pain since his March 1974 motorcycle accident and had sought medical treatment on numerous occasions between 1978 and the present.  In December 2011, the Veteran submitted a statement from his brother, who recalled that the Veteran had complained of chronic back pain since the March 1974 motorcycle accident. 

A November 1997 treatment note documents a history of low back pain for possibly 20 years.  The Board notes that the Veteran's attempts to obtain earlier treatment records in support of his claim were unsuccessful.  He has been advised that records of his back treatment from 1978 to 1996 have been destroyed.  See e.g. February 2012 statement. 

A May 2011 VA examination report reflects diagnosed mild thoracic degenerative spine disease and mild lumbar DDD.  The examiner concluded that it was less likely than not that the Veteran's current back disability was related to service because back problems had been "documented only a few times" in service and had not resulted in a medical discharge, and because the record was "without documentation of ongoing medical care within 5 years of military discharge."

An October 2016 VA examination report documents that the Veteran suffered a motor vehicle accident (MVA) during active duty and was diagnosed with mild multilevel DDD of the thoracic and lumbar spine many years after military service.  The examiner noted that the Veteran complained of low back pain and neck pain following the accident but did not experience mid-back pain, and that he did not have chronic care for a back condition during active duty.  The Veteran reported getting pain medication through his wife and that he received chronic care for intermittent back spasms from a clinic in Nebraska.  

The examiner opined that the Veteran's thoracic and lumbar spine disabilities were less likely than not incurred in or due to service because back spasms or lumbar strain did not cause or chronically aggravate degenerative changes of the axial skeleton.  The examiner noted that there was no evidence of degenerative change of the spine during active duty or within one year of active duty.  He noted that the Veteran stated that he had private x-rays but they were unavailable.  As such, the examiner found that there was no evidence that the Veteran's current condition was the same condition that he had during active duty.  The examiner conceded that the Veteran had pain during service and continued to experience pain now, but stated that the diagnosis of degenerative change was not present during active duty. 

Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's thoracic degenerative spine disease and lumbar DDD are etiologically related to his military service.  

As an initial matter, the Board notes that the Veteran has been diagnosed with thoracic degenerative spine disease and lumbar DDD.  As such, he has a current disability and meets the first criteria for service connection.

In addition, STRs reflect complaints of back pain and muscles spasms since the March 1974 in-service MVA.  Further, in his April 1978 report of medical history the Veteran reported recurrent back pain.  As such, there was an in-service injury and the Veteran meets the second criteria for service connection.

Therefore, the Veteran's claims turn on whether there is a nexus between the Veteran's in-service complaints and current disabilities.  

Each of the VA examination reports are flawed, as they relied on a lack of documentation or diagnosis and did not take account of the Veteran's lay statements as to his symptoms.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Moreover, the Veteran is competent to report certain types of in-service symptoms and injuries, which are capable of lay observation, such as back pain and muscle spasms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Board finds that the Veteran and his brother are competent to report that the Veteran experienced continuous back pain since his March 1974 MVA, and that he self-medicated for many years after service.  There is no reason to doubt the credibility of the Veteran's and his brother's reports, particularly given the consistency of the statements including those made to health care professionals regarding longstanding back pain.  See Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).

The Veteran's competent lay statements are therefore of equal probative weight as the flawed VA medical opinions.  The evidence is thus at least evenly balanced as to whether the Veteran's thoracic spine DDD and lumbar spine DDD are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for these disabilities is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for thoracic spine DDD is granted.

Entitlement to service connection for lumbar spine DDD is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


